unitesse Bree OR RYGrr RP CSurklg SOUT tA Rist AGF b PEL LORIDA

www. {isb.uscourts. voy
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

[a] Original Plan
[ — __ Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
|] oC, Modified Plan (Indicate Ist, 2nd, ete. Modilied. if applicable)
DEBTOR: RegisLeon CONT DEBTOR: = CASE NO: 18-2868
SS#2XAX-XX- O4T5 SSHONNNSNNe
NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans. amended plan:

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant ts
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence pian en within 30 days of
filing the chapter 13 petition or within 30 days of cuiny of the order converting the case Go chapt

To Creditors: Your rights may be affected by this plan. You must file a Uimely proof of claim in order to be paid. Your clan ac
be reduced, modified or eliminated.

Yo All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIE. Debtor(s) must cheek oie
box on cach line listed below in this section to state whether the plan includes any of the following:

 

 

~ The valuation of a secured claim, set out in Section Il, which may result ina Ir | Included [ft] Not included
partial payment or no payment at all to the secured creditor [EL tet Ne ee
Avoidance of a judicial lien or nonpossessory, nonpurchase-money secur ‘ity interest, set oo
clude aq) oN Heal
_outin Section WT _ a oo ae Included fa] Bodine,
Nons tandard provisions, set out in Section Vil [ ] Included [ie] Not included
i. PI AN PAYMEN’ rs, | ENG TH OF PLAN AND DEBT OR(S)! A EE ORNEY' S F E 6

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trusice’s
fees of 10%, beginning 30 days from the filingyconversion date. In the event the trustee does not retain the full 10%. any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

- ~ Lease oan | . + etree ? eta eb eet boaahe ee bee het Seapets
I. $600.00. formonths 1 to_ 60:
RB. DE BTORG). ATTORNEY'S FEE: [| NONI: Td PRO BONO
rot al F ees: $3500. 00 Total Paid: $1525.00 B Piers ese $1975.00
Payable $395, 00 “month (Months 1 to 5)

Allowed fees under LR 016- I(B3)(2) are itemized below:
$3,500 Chapter 13 Case,

Applications for compensation must be filed for all fees over and above the Court S  Guidel ines: lor Compensation,

HI. TREATMENT OF SECURED CLAIMS

A. SECURFD CLAIMS: NONE

[Retain Liens pursuant to [1 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

B. VALUATION OF COLLATERAL: [a] NONE

Cc. LIEN AVOIDANCE. [@] NONE nna ¥

D, SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shail not recess
distribution fom the Chapter 13 Trustee.
(a@] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
fa] NONE

ry. TREATMENT OF FEFS AND PRIORITY CLAIMS [as defined in 11 U.S.C. $507 and 11 U.S.C. § 1322(a)¢-4)|

 

Pape | of 2
Case 18-22868-AJC Do¢

e

SusFileg 19/07/18 Page 2 of 2

Case number: [8-22668

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [if] NONE
B. INTERNAL REVENUE SERVICE: [il] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [i] NONE

D. OTHER: [im] NONE r
Ve PREATMIENT OF UNSECURED NONPRIORITY CREDEPORS
A, Pay $145.00) ‘month (Months 1 to 5)
Pay $540.00 ‘month (Months 6 to 60 )

Pro rata dividend will be calculated by the Trustee upon review ol filed claims after bar date.
B. If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured noupriority claims.

C. SEPARATELY CLASSIFIED: — [Bi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 1 U.S.C. § 1322,

Vi. EXFCUTORY CONTRACTS AND UNEXPIRED LEASFS: Secured claims filed by any creditor/lessor granted stay reliel in this
section shall not reccive a distribution from the Chapter 13 Trustee.
[wi] NONE
Vil. INCOME TAX RETURNS AND REFUNDS: [gt] NONE
VII. NON-STANDARD PLAN PROVISIONS |g} NONE ¥

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

‘ys’ Regis Leon Debtor 10/17/2018 Joint Debtor
Regis Leon Date Date
s Ricardo Corona. Fsq. MONO

Attorney with permission to sign on Date

Debtor(s)’ behalf
By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies (hat the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set ou€ in paragraph VITE.

Li tipes WS 17) Page 2 of 2
